Citation Nr: 0706831	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  04-25 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for a right hip 
condition.

3.  Entitlement to service connection for a right knee 
condition.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for tumors.

6.  Entitlement to service connection for left-side heart 
valve condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to July 
1968.

The matter is before the Board of Veterans' Appeals (Board) 
from rating decisions promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran provided testimony at a Travel Board hearing 
conducted by the undersigned Veterans Law Judge in July 2006, 
a transcript of which is of record.  Further, the veteran 
also submitted additional evidence for the Board's 
consideration accompanied by a waiver of initial 
consideration by the agency of original jurisdiction.

The issues of service connection for a low back condition and 
a right knee condition are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran had no active service in the Republic of 
Vietnam during the Vietnam Era.

3.  A right hip condition was not present in service or for 
many years thereafter, nor is there competent evidence 
linking it to chemical or herbicide exposure.

4.  A claimed asthma condition was not present in service and 
is not currently shown.

5.  Tumors were not present in service or for many years 
thereafter, nor is there competent evidence linking it to 
chemical or herbicide exposure

6.  A heart condition was not present in service or for many 
years thereafter, nor is there competent evidence linking it 
to chemical or herbicide exposure.


CONCLUSIONS OF LAW

1.  A right hip condition was not incurred in or aggravated 
by active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2.  Asthma was not incurred in or aggravated by active 
military service, nor may such a disability be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  Tumors were not incurred in or aggravated by active 
military service, nor may such a disability be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  A heart condition was not incurred in or aggravated by 
active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in October 2002, December 2003 and February 
2005 letters, the RO provided notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence in his possession that 
pertains to the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, private medical records, 
VA treatment and examination reports, lay statements, records 
from the Social Security Administration, an Agent Orange 
letter, and hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his contentions, service medical 
records, service personnel records, VA medical records, VA 
examination reports, private medical records, records from 
SSA, lay statements, an Agent Orange letter, and hearing 
testimony.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate a claim for service 
connection or presumptive service connection, and what the 
evidence in the claims file shows, or fails to show, with 
respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Certain chronic diseases, including arthritis, malignant 
tumors, and cardiovascular disease, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2006).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. 38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2006).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2006).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.


Agent Orange

As an initial matter, the Board notes that the veteran has 
claimed that he was responsible for moving 55 gallon drums 
marked with an "X" that he believes contained Agent Orange.  
He said the drums leaked on him.

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R.
§ 3.307(d) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea) and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of 
this section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  38 
C.F.R. § 3.309(e), Note 2.

A presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  Diseases Not Associated 
With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 
27,630 (May 20, 2003).  The United States Court of Appeals 
for the Federal Circuit has held, however, that the Veteran's 
Dioxin and Radiation Exposure Compensation Standards Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

Here, the evidence does not show, nor does the veteran claim, 
that he served in Vietnam; thus, exposure is not conceded.  
While the Board notes there is no evidence that the drums in 
question contained Agent Orange, his claim based on a 
presumption of Agent Orange exposure fails for other reasons.  

None of the conditions claimed are diagnosed disorders which 
are among those for which a presumption of service connection 
based on Agent Orange exposure is warranted.  38 C.F.R. 
§ 3.307, 3.309(e).  Thus, further consideration of the claims 
under this presumptive theory of entitlement is not 
warranted.  The Board will, however, consider the claims 
based on direct service connection.  See Combee v. Brown, 34 
F. 3d 1039 (Fed. Cir. 1994).  

Right Hip Condition

The veteran contends that his right hip condition was caused 
by in-service physical trauma or pesticide or herbicide 
exposure.

Service medical records are silent for injury, disease, or 
complaints related to the right hip.  

Private examinations from February 2002 and March 2004 
indicate osteoarthritis of the right hip.  These findings are 
confirmed by x-rays and based on a review of the veteran's 
pertinent medical history.  The veteran was accorded a VA 
examination in May 2003.  The claims file was reviewed and 
pertinent past medical and service history was discussed.  
The examiner diagnosed advanced degenerative joint disease of 
the right hip, but noted that no history of right hip pain 
was noted in the veteran's service medical records.  VA and 
private outpatient records from October 2002 through June 
2006 are consistent with the findings of these examinations.  

The veteran testified in his July 2006 hearing he was exposed 
to pesticides while working as an exterminator in service.  
In correspondence received November 2003, the veteran 
contended that chemicals have damaged his cartilage, 
systemically.  However, there is no competent medical 
evidence in the record which even suggests that the veteran's 
right hip disorder may be related to any kind of chemical 
exposure.

With no evidence of disease or injury to the veteran's right 
hip during service or for many years thereafter, and no 
competent medical evidence linking the disorder to an event 
in service, the preponderance of evidence is against the 
veteran's claim and service connection for a right hip 
disability is not warranted on a direct basis.  Moreover, as 
the arthritis was not shown within one year following 
discharge from service, service connection on a presumptive 
basis as a chronic disease is not warranted.  38 C.F.R. 
§ 3.309(a).

Asthma

Based on the veteran's correspondence and testimony, it is 
difficult to surmise his contentions with respect to how his 
asthma is caused or aggravated by service.  In November 2003, 
he testified that pesticide exposure is "bad for your health 
and affects every part of the body."  

Service medical records note the veteran providing a history 
of childhood asthma on pre-induction examinations in July and 
August 1966, and at an examination in December 1966.  His 
last attack was noted to be in 1965, prior to service.  While 
the veteran was treated for acute upper respiratory 
infections, there was no diagnosis of or treatment for 
asthma.   

Likewise, the post service medical evidence also notes the 
veteran's history of asthma in childhood, but none of the 
evidence notes that he currently suffers from asthma, nor 
does the veteran so claim.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

As there is no competent medical evidence showing the veteran 
suffers from asthma, service connection for the disorder must 
be denied.

Tumors

The veteran contends that he suffers from tumors caused by 
exposure to pesticide and chemicals during service.  

Service medical records are negative for treatment or 
findings of tumors.  While the veteran responded 
affirmatively to a history of boils at entrance and discharge 
examinations, he denied the presence of tumors, growths, 
cysts, or cancer.  In his July 2006 hearing, the veteran 
showed the bumps on his legs.  He specifically indicated that 
he was not referring to the history of boils noted in 
service, but that his current condition was different.  

The first record of treatment for any skin lesion is a May 
1999 private outpatient record showing a .4 centimeter 
yellow-red papule on the tip of the veteran's nose, for which 
the physician suspected sebaceous hyperplasia, and a .3 
centimeter keratotic papule behind the veteran's left ear, 
presumed to be actinic keratosis.  

VA records from May 2004 noted that the veteran likely had 
folliculitis.  July 2004 notes indicate biopsy of a lesion 
from the veteran's scalp and a shave of the benign lesion on 
the tip of the veteran's nose, suspected to be sebaceous 
hyperplasia.  

The service medical records show no complaints related to 
tumors or other chronic skin condition, and there is no 
competent medical evidence even suggesting a possible 
relationship between any current skin tumor condition and the 
exposure to pesticides or other chemicals, including 
herbicides, in service.  Accordingly, the preponderance of 
evidence is against the claim, and a grant of service 
connection is not warranted for tumors.

Heart Condition

The veteran contends that his heart condition was caused by 
asthma or exposure to chemicals in service.  He has stated to 
physicians that a murmur was noted by the service department 
at his enlistment, but that they let him enter service 
anyway.

Pre-enlistment examinations in July and August 1966 and the 
December 1966 examination noted a normal heart examination.  
Chest x-rays were negative.  In August 1967 the veteran 
complained of chest pain.  At this time, he was found 
to be malingering, with negative findings on contemporaneous 
x-ray and electrocardiogram.  

The first evidence of a heart condition is found in private 
outpatient records from February 1999, over 30 years 
following the veteran's discharge from service.  The February 
1999 private records show a diagnosis of hypertrophic non-
obstructive cardiomyopathy, hypertensive heart disease, known 
2+ aortic insufficiency, chronic ventricular bigeminy, 
component of alcoholic heart disease, and left ventricular 
hypertrophy.  

VA outpatient records from July 2004 show an 
electrocardiogram confirmed diagnosis of concentric left 
ventricular hypertrophy, with a dilated aortic root.  
Subsequent records from September 2004 show heart valve 
insufficiency.  

While the evidence confirms the veteran has a current 
condition, there is no evidence of any heart disorder in 
service or within one year following discharge from service.  
Moreover, there is no competent medical evidence even 
suggesting a possible link to service, to include exposure to 
pesticides or herbicides.  Thus, the preponderance of the 
evidence is against the claim, and service connection for a 
heart disorder is denied.


ORDER

Service connection for a right hip condition is denied.

Service connection for asthma is denied.

Service connection for tumors is denied.

Service connection for a heart condition is denied.


REMAND

For the reasons stated below, the Board concludes that 
additional development is necessary in order to comply with 
the duty to assist.

The veteran's service medical records include a pre-entrance 
examination report from August 1966 on which the veteran 
reported an injury to his right knee cap in 1959.  Physical 
examination of the lower extremities was normal.  In March 
1967 he complained of right knee pain, among other things.  
Examination at that time revealed stable ligaments and no 
swelling.  Right knee x-ray was negative.  Slight swelling 
was noted on April 10, 1967.  He was instructed to wear an 
ace bandage.  He reported complaints of occasional right knee 
pain on the February 1968 service examination, with no 
complications or sequela noted.  

A VA examination of the right knee was conducted in May 2003, 
which revealed a diagnosis of degenerative joint disease.  
The examiner apparently was not asked, and did not provide, 
an opinion as to whether the veteran's current right knee 
condition was etiologically related to his service.  

Subsequent to the examination, he had arthroscopic surgery in 
September 2003 for an acute tear of the anterior cruciate 
ligament and tear of the medial meniscus. 

In light of the complaints of right knee pain in service, the 
Board finds that remand is necessary for a VA examination to 
address the etiology of the current right knee disorder.  38 
C.F.R. § 3.159(c)(4).

With respect to the veteran's claim for service connection 
for a low back condition, the Board notes that the VA 
examiner, on the joints examination, opined that the 
veteran's right hip and right knee exacerbated the veteran's 
back condition.  Subsequently, the same examiner opined on 
the spine examination the same day that the low back disorder 
is aggravated by the right hip and recent right toe surgery, 
with no reference to the knee.  

As there is some indication in the record at this point that 
the right knee may aggravate the low back condition, the 
claim for service connection for the low back condition is 
inextricably intertwined with the claim for service 
connection for the right knee condition, and must also be 
remanded.  However, if the right knee condition is granted 
service connection on remand, clarification regarding whether 
the right knee condition, in and of itself, aggravates the 
low back disorder will be necessary before the low back claim 
can be returned to the Board.

The Board also observes that, with respect to the claims 
being remanded, the veteran has not been given notice 
regarding what is necessary to establish a rating or an 
effective date, should service connection be granted.  As the 
claims are otherwise being remanded, corrective VCAA notice 
should be sent pursuant to Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  The RO should review the veteran's 
claims file, and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) is fully complied with 
and satisfied with respect to the claim 
for service connection for a low back and 
right knee condition, to include a 
discussion that an effective date and 
evaluation will be assigned if service 
connection is awarded, as well as the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a low back or 
right knee condition since June 2006.  
After securing the necessary release, the 
RO should obtain these records.

3.  The veteran should be afforded a VA 
examination to address the etiology of his 
right knee condition.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All studies deemed necessary 
should be accomplished and a rationale 
should be provided for all opinions 
expressed.

Following review of the claims file and 
examination of the veteran, the examiner 
provide an opinion as to whether it is 
more likely, less likely, or as likely as 
not (50 percent probability) the veteran's 
current right knee disorder is related to 
his active military service.

4.  If, and only if, the RO grants service 
connection for a right knee disorder, then 
an orthopedic examination for the low back 
disorder should be conducted to determine 
whether the veteran's right knee disorder 
has aggravated (permanently worsened 
beyond normal progression) the veteran's 
low back disorder, and if so, the extent 
of such aggravation.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.

5.  The RO should re-adjudicate the claims 
for service connection of back and right 
knee conditions.  If the claims are 
denied, the veteran and his representative 
should be issued a Supplemental Statement 
of the Case, and given an opportunity to 
respond before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


